DETAILED ACTION
Application 16/307728, “PROCESS TO PREPARE AN ELECTRODE FOR AN ELECTROCHEMICAL STORAGE DEVICE”, is the national stage entry of a PCT application filed on 5/17/17 and claims priority from a foreign application filed on 6/7/16.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/1/21.  

Terminal Disclaimer
The terminal disclaimer filed on 9/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/285470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3, 5, 7-11 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19, the closest prior art includes cited references Tanaka (US 2016/0172680), Courtel (US 2013/0037757), Batson (USP 5158843), Kawaguchi (US 2016/0093859), Ishiguchi (US 2017/0331110) and Okada (US 2015/0295237) which are the basis of a rejection of the claimed invention as described in the 9/14/21 Final Rejection. 

Courtel is listed among the closest prior art because like applicant’s invention, Courtel is expressly drawn to the use of xanthan gum as a superior electrode binder, but fails to teach the claimed sequence or that the binder could be applied by spray coating in order to provide improved adhesion.  
The closest prior art further includes Li (US 2013/0108776) which may be applied as described in the 5/12/21 rejection.  However, a rejection based on Li was WITHDRAWN in the 9/14/21 Final Rejection at least because the Li electrode forming mixture essentially requires a dispersant such as PEI, whereas the claimed invention excludes such a dispersant due to “consisting of” language.  

A sequence of first mixing of binder, conducting carbon particles and active material, subsequently adding water, subsequently spraying the mixture, and finally drying the sprayed mixture to provide an electrode;
The water addition being configured to result in a 2 to 25 wt% solids content in the slurry;
The mixture expressly being mixing by shear stress; 
The binder being xanthan gum;
The [active material] coating consisting of only water, xanthan gum, conductive carbon particles and the active material.
Moreover, the process of applicant’s invention is described in applicant’s specification to surprisingly provide improved adhesion between the electrode base and the coating layer (applicant’s published paragraph [0021]), giving meaning to the “improved adhesion” clause of claims 19 and 27.  
The evidence of nonobviousness has been weighed against the strength of the previously presented prima facie case of obviousness and has been found to overcome the previously presented rejection; therefore, the previously presented art rejections are WITHDRAWN.  Moreover, applicant’s amendment has overcome the previously presented rejection under 35 USC 112 by removing “consisting of” language from the preamble of the claim; therefore, the previously presented rejection under 35 USC 112 has been WITHDRAWN.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723